Case 1:19-cv-01646-LO-JFA Document 205 Filed 07/15/21 Page 1 of 2 PageID# 4002



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



   Erik J. Cardin,

                           Plaintiff,
           V.                                                 Case No. l:19-cv-01646
                                                              Hon. Liam G'Grady
   Leah M.Olszewski,

                           Defendant.


                                              ORDER


       This matter came before the Court on Defendant Leah Olszewski's "motion for

reconsideration of the Court's pretrial ruling excluding audio recordings." See Dkt. 201. The

Court DENIED this motion for the reasons stated from the bench, and for the reasons set forth in

its previous Order on PlaintiffErik Cardin's "motion for the Court to consider California statutory
authority on [his] motion to exclude secret audio recordings made in California." See generally

Dkt. 203. The primary unpublished intermediate state court case on which Defendant's motion
relies is contrary to the clear statutory and legislative history outlined in the Court's prior Order.

See id. at 2-4. This authority relies,at least in part, on the wrong version ofthe statute with respect

to the timing ofthe underlying events:

        We need not decide whether the recorded communication in this case was "confidential."
       Even ifit was,the court reasonably found it admissible under section 633.5,which specifies
       that section 632 does not "prohibit one party to a confidential communication from
       recording the communication for the purpose ofobtaining evidence reasonably believed to
       relate to the commission by another party to the communication of.. any felony involving
       violence against the person, including, but not limited to,... domestic violence as defined
       in Section 13700." Evidence so obtained is not made inadmissible by section 632.

People V. Butler, 2018 WL 3342844, at *3 (Cal. Ct. App. July 9, 2018); see also id. at *1
(discussing the Defendants' verbal threats made on October 23,2014).
Case 1:19-cv-01646-LO-JFA Document 205 Filed 07/15/21 Page 2 of 2 PageID# 4003
